DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments and remarks filed 02 February 2021 have been received and entered in full. Claims 1, 3, 6, 7, 11 and 12 are pending and under examination.
Any outstanding rejection of claims 2, 4, 5 and 8-10 is hereby withdrawn as moot in response to their cancellation. 
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the instant amendments, which corrected the indefinite language. 
The rejection of claims 1, 6, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 2011/0287028 A1) is withdrawn in response to the amendment of independent claim 1 to recite “wherein the subject shows an improvement of a measure of depression comprising Hospital Anxiety and Depression 
For the same reason, all outstanding rejections under 35 USC 103 and for double patenting are hereby withdrawn. 
New issues are set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2011/0287028 A1, PTO-892, 11/02/2020) and further in view of Patel et al. (Am J Clin Dermatol 2017, PTO-892, 11/02/2020) and Langley et al. (Journal of the American Academy of Dermatology Volume 63, Issue 3, September 2010, Pages 457-465).
Benson discloses and claims a method for treating an IL-23 related condition in an animal, comprising administering a composition comprising an effective amount of an antibody comprising a light chain variable region comprising the amino acid sequence of SEQ ID NO: 116 and a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 106 to said animal (see Benson’s claim 6). Benson teaches that such a condition includes depression (see [0193]). Note that patients with depression have a depressed mood and SEQ ID NOs: 106 and 116 collectively comprise the instant CDRs of SEQ ID NOs: 5, 20, 44, 50, 56 and 73, as in claims 1 and 6. Benson teaches that the antibody can be administered subcutaneously or intravenously (see [0224]), as in claims 11 and 12. Benson teaches that one can also treat psoriasis (see [0189]). Benson does not teach treating a patient with both depression and psoriasis, as in claim 3 and does not teach The Hospital Anxiety and Depression Scale (HADS). 

Langley teaches that the IL-12/23 antibody ustekinumab improved depression symptoms as measured by HDS scores in psoriasis patients consistently through week 12 (see e.g. Fig 1 on p.462), as in the instant claim 1. Langley does not teach the instant IL-23 antibody. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Benson, Patel and Langley. The person of ordinary skill in the art would have been motivated to make and use the invention and treat depression patients with psoriasis since Benson teaches that one can treat either of the disorders with the IL-23 antibodies disclosed therein and because both Patel and Langley teach antibodies to IL-23 would be useful for the treatment of depression patients that also have psoriasis. The person of ordinary skill in the art .

Claims 1, 3, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. and further in view of Patel et al., Langley et al. and Randazzo et al. (US 2018/0094052 A1).
	Benson and Patel teach as set forth above but fail to teach the pharmaceutical composition of claim 7.  
	Randazzo teaches treating psoriasis, including using a preferred embodiment comprising an isolated anti-IL-23 specific antibody in a pharmaceutical composition at 100 mg/mL; 7.9% (w/v) sucrose, 4.0mM Histidine, 6.9 mM L-Histidine monohydrochloride monohydrate; 0.053% (w/v) Polysorbate 80 of the pharmaceutical composition, wherein the diluent is water at standard state (see [0011]).
	It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Benson, Patel, Langley and Randazzo. The person of ordinary skill in the art would have been motivated to make and use the invention because Randazzo teaches the pharmaceutical composition used in the instant claim 7 is a preferred embodiment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 of copending Application No. 15/719,899 (reference application) and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘899 claims are directed to treatment of psoriasis comprising administering an antibody to IL-23 comprising the instant SEQ ID NOs: 116 and 106. Accordingly, the ‘899 claims along with the collective prior art described in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 7, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 of copending Application No. 15/813,767 (reference application) and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33 of the ‘767 application is directed to a method for treating psoriasis in a patient who is an inadequate responder to IL-12/23p40 antibody treatment with an anti-IL-23 specific antibody comprising administering to the patient, an anti-IL-23 specific antibody in a safe and effective amount at a dose of 100 mg administered in an initial dose, 4 weeks after the initial dose and every 8 weeks after the dose at 4 weeks, wherein the anti-IL-23 specific antibody comprises a light chain variable region of the amino acid sequence of SEQ ID NO: 116 and a heavy chain variable region of the amino acid sequence of SEQ ID NO: 106, and is in a composition comprising 100 mg/mL of antibody; 7.9% (w/v) sucrose, 4.0mM Histidine, 6.9 mM L-Histidine monohydrochloride monohydrate; 0.053% (w/v) Polysorbate 80 and water as a diluent. Accordingly, the ‘767 claim along with the collective prior art described in the rejections under 35 U.S.C. 103 render obvious the instant claims for treatment of both depression and psoriasis. 


Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 12 and 13 of U.S. Patent No. 7,935,344, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Claims 1, 2, 9, 10, 12 and 13 of  the ‘344 patent are directed to an isolated IL-23p19 antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 and 44, respectively (claim 1, for example), a composition thereof (claims 10, 12 and 13, for example), wherein the CDRL1-3 of SEQ ID NO:50, 56 and 73, and CDRH1-3 of SEQ ID NO:5, 20 and 44 are 100% identical to the present SEQ ID NO:50, 56, 73, 5, 20 and 44, respectively. In addition, ‘344 patent teaches the use of the composition of the anti-IL-23p19 antibody for treating diseases including psoriasis (column 44, lines 29-31, for example). Accordingly, the ‘344 claims along with the collective prior art described in the rejections under 35 U.S.C. 103 render obvious the instant claims for treatment of both depression and psoriasis. See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010). 

Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 8 of U.S. Patent No. 9,353,181, and further in view of Benson et al., Patel et al., Langley et al., Gordon et al. and Randazzo et al., for the similar reasons above (over US 7,935,344). 


Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 7, 9 and 10 of U.S. Patent No. 7,993,645, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al.
Claims 2, 6, 7, 9 and 10 of ‘645 patent are directed to an isolated IL-23p19 antibody comprising the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 (claim 2, for example), a composition thereof (claims 7, 9 and 10, for example), wherein the VL of SEQ ID NO:116, and the VH of SEQ ID NO:106 are 100% identical to the present SEQ 

Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 and 9 of U.S. Patent No. 10,030,070, and further in view of Benson et al., Patel et al., Langley et al. and Gordon et al., for the similar reasons above (over US 7,935,344 and US 7,993,645).  

Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 11-13 and 17-19 of U.S. Patent No. 9/783,607, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al., for the similar reasons above (over US 7,935,344 and US 7,993,645).  

Claims 1, 3, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6-8 of U.S. Patent No. 8,221,760, and further in view of Benson et al., Patel et al., Langley et al. and Randazzo et al. 
Claims 1, 3, 4 and 6-8 of ‘760 patent are directed to a method for treating an IL-23 related condition by administering a composition comprising an antibody comprising CDRL1-3 of SEQ ID NO:50, 56 and 73, respectively; and CDRH1-3 of SEQ ID NO:5, 20 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
06 May 2021